DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 113.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Korach et al. 20120103633.
Referring to claim 1, Korach discloses a coiled tubing unit comprising: a tubing reel (104); a tubing guide ( curved guide on top of injector 108) operably connected to the tubing reel; and an injector (108) operably connected to the tubing guide; wherein the injector is configured to move toward or away from the tubing reel while moving the coiled tubing into the injector (see paragraph 0032).
Referring to claim 2, Korach discloses the injector is configured to move mechanically ( see paragraph 0031 using rails 107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korach et al. 20120103633.
Referring to claim 3, Korach discloses a method of stabbing coiled tubing from a coiled tubing unit comprising: providing coiled tubing from a tubing reel (104) to a tubing guide ( curved guide on top of injector 108); moving the coiled tubing from the tubing guide into an injector (108).  Korach does not discloses wherein the injector is moved toward or away from the tubing reel while moving the coiled tubing into the injector. 
Referring to claim 4, Korach discloses the injector is moved upward or downward in relation to the tubing reel while moving the coiled tubing into the injector (see fig. 2, injector 108 is moved up or down).
Referring to claim 5, Korach discloses the injector is moved in any direction relative to the tubing reel while moving the coiled tubing into the injector (see fig. 2, the injector can move up or down).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soertveit 20140308105 discloses an injector that can move relative to a reel.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672